Order entered January 2, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01057-CR
                                   No. 05-19-01059-CR

                       TAVARIO JERMAINE SMITH, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 1
                                 Collin County, Texas
                Trial Court Cause No. 001-87850-2018 & 001-87851-2018

                                        ORDER
      Before the Court is appellant’s December 30, 2019 motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief due by January 21, 2020.



                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE